Citation Nr: 0513368	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-22 649	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include degenerative disc disease of the 
lumbosacral spine.

2.  Entitlement to restoration of service connection for a 
right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to October 
1975.  An April 1991 Administrative Decision found that a 
period of duty from May 27, 1973 to October 9, 1975, was 
under other than honorable conditions.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied the veteran's 
application to reopen a service connection claim for 
degenerative disc disease of the lumbosacral spine; and a 
December 1998 RO rating decision which severed service 
connection for a right inguinal hernia due to clear and 
unmistakable error (CUE).   

When this appeal initially came to the Board in August 2004, 
it was determined that new and material evidence had been 
received to reopen the veteran's claim for service connection 
for a low back disorder.  The Board further found that 
additional development was necessary before further 
adjudication of either of the veteran's claims on appeal.  

The Board remanded the claims to the RO with instructions to 
make additional attempts to obtain the veteran's service 
medical records, and hospitalization records from Orange 
Memorial Hospital in Orlando, Florida.  The RO has succeeded 
in obtaining the veteran's service medical records, and has 
received a correspondence from the Orlando Regional Medical 
Center (formerly Orange Memorial Hospital) stating that they 
only maintain records for up to ten years, and that there are 
no records pertaining to the veteran.  Thus, the purposes of 
the remand have been met and the case is ready for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The service medical records reflect that there were no 
in-service findings attributed to a low back injury or 
disability, and clinical evaluation of the spine upon 
separation from service examination was normal.  

3.  The post-service evidence shows that the first indication 
of a back disorder occurred in June 1989 (16 years after the 
veteran's last period of honorable service); that the veteran 
repeatedly reported (in August 1989, February 1990, July 
1990, August 1990, and May 1991) that his back disorder was 
due to a work-related incident occurring in May 1989; that in 
August 1989, he specifically denied any previous back 
injuries; and that the veteran did not allege that his back 
disorder was due to a service related incident until June 
1998 (25 years after his last period of honorable service).  
There is competent evidence that suggests a causal 
relationship between the injury that resulted in the 
veteran's right inguinal hernia and his low back disability; 
however, such trauma was incurred during service that has 
been deemed to be under other than honorable conditions. 

4.  At the time of a May 1991 RO rating decision that granted 
service connection for a right inguinal hernia, the RO failed 
to indicate whether the veteran sustained an in-service 
hernia during honorable active service (May 1970 to May 26, 
1973) or during the second period of duty (May 27, 1973 to 
October 9, 1975) deemed other than honorable.  The complete 
service medical records show that the veteran first 
complained or right testicular pain in March 1974, during a 
period of service that has been deemed to be under other than 
honorable conditions.  

5.  There was clear and unmistakable error made in the May 
1991 rating decision that determined that the veteran was 
entitled to service connection for a right inguinal hernia.  
  



CONCLUSIONS OF LAW

1.  Service connection for a low back disorder, to include 
degenerative joint and disc disease of the lumbosacral spine, 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  The RO's severance of service connection for a right 
inguinal hernia in December 1998 was proper; accordingly, 
restoration of service connection is not warranted.  38 
U.S.C.A. §§ 101(2), 1110, 1131, 5303 (West 2002); 38 C.F.R. 
§§ 3.12, 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 1998 and December 1998 rating 
decisions; the August 1999 Statement of the Case; the 
December 2002, February 2003, November 2003, January 2004, 
and February 2005 Supplemental Statements of the Case; the 
August 2004 Board Remand; and letters sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claims for service 
connection for a low back disorder, and restoration of 
service connection for a right inguinal hernia, and complied 
with VA's notification requirements.  The Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claims.  Further, letters from the RO to the 
veteran dated February 2004, June 2004, August 2004, and 
March 2005 informed him of the types of evidence that would 
substantiate his claims; that he could obtain and submit 
private evidence in support of his claims; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
for service connection for a low back disorder, and 
restoration of service connection for a right inguinal 
hernia, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decisions that are the subject of 
this appeal.  However, the RO decisions that are the subjects 
of this appeal were issued in July 1998 and December 1998, 
before the enactment of VCAA.  The RO obviously could not 
inform the veteran of law that did not exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the July 1998 and December 1998 RO decisions, notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claimant was provided with every 
opportunity to submit evidence and argument in support of his 
claims for service connection for a low back disorder, and 
restoration of service connection for a right inguinal 
hernia, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim for service connection for a 
low back disability.  In its VCAA notice, Statement of the 
Case and Supplemental Statements of the Case, the RO informed 
the veteran of the evidence already of record and requested 
that he inform VA of any additional information or evidence 
that he wanted VA to obtain.  In a letter informing him that 
his appeal had been certified to the Board, the RO informed 
him that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by February 2004, June 2004, August 2004, and March 
2005 letters and asked him to identify all medical providers 
who treated him for a low back disorder.  The RO has obtained 
all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no competent evidence of abnormal 
findings pertaining to the veteran's back in the service 
medical records or for years thereafter, a medical opinion at 
this late date would be based upon speculation.  While there 
is competent evidence that suggests a causal relationship 
between the injury that resulted in the veteran's right 
inguinal hernia and his low back disability, such trauma was 
incurred during duty that has been deemed to be under other 
than honorable conditions.  Under these circumstances, there 
is no duty to provide an examination or opinion with regard 
to the claim for service connection for a low back 
disability.  Id.; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).]

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of the appeal for service connection for a low back 
disability without prejudice to the veteran.  Bernard, supra.

With regard to the issue of restoration of service connection 
for a right inguinal hernia, it must be determined whether a 
1991 RO decision granting service connection was clearly and 
unmistakably erroneous.  The VCAA is not applicable since the 
severance determination is based on the evidence of record at 
the time of the decision.  Livesay v. Principi, 15 Vet. App. 
165 (2001).  There is no further evidence to be developed and 
no additional actions required to comply with the VCAA.

Factual Background

The veteran served on active duty from May 1970 to October 
1975.  An April 1991 Administrative Decision found that the 
period of service from May 27, 1973 to October 9, 1975 was to 
be considered other than honorable.    

The veteran's service medical records reveal no finding 
attributed to any disorder of the lower back.  He underwent a 
complete medical examination upon separation from service in 
September 1975.  Examination of the spine was normal.  
Furthermore, the veteran completed a report of medical 
history in conjunction with his separation examination.  He 
indicated, by checked box, that he did not have any recurrent 
back pain or arthritis.  

When the RO granted service connection for a right inguinal 
hernia in May 1991, the only service medical record available 
was the veteran's separation examination, which showed that 
the veteran had a right indirect inguinal hernia that was 
symptomatic and in need of surgical repair.  The report did 
not indicate when the veteran sustained the hernia.     

Since the Board remand, the RO has obtained the remainder of 
the veteran's service medical records.  They first show 
complaints of right testicular pain in March 1974.  It was 
thought that the pain was due to epididymitis.  Treatment 
notes also show a painful swollen hernia at the right side of 
the scrotum in May 1975.  In August 1975, the service medical 
records show a hernia of eight months duration.  There is 
also an undated note indicating groin pain in the right 
inguinal area.  The note is listed at the bottom of the page, 
underneath an April 1974 note.  

The first post-service evidence of a back disorder are June 
1989 MRIs taken by Dr. S.J.V.  The report showed some 
straightening of the normal lumbar lordosis and slight 
rotational deformity of all three vertebral segments, but 
most prominent at the L5 level.  The vertebral segments were 
all slightly rotated to the left.  Dr. S.J.V. also noted 
minimal diffuse spondylosis and facet joint DJD and slight 
diffuse bulging of the discs at the 3-4 and 4-5 levels.  

The veteran was examined by Dr. R.J. in August 1989.  The 
veteran reported that while he was at work, he was loading 
some building materials that weighed approximately 50-75 
pounds.  After some repeated lifting, he felt a pulling 
sensation in his low back. The veteran was extremely sore the 
next day and went to see his family physician.  He was placed 
off work for five days and when he went back to work, he felt 
excruciating pain in his lower back and left leg.  Dr. R.J. 
noted that the veteran denied any previous health problems, 
back injuries, or metabolic bone disease predisposing him to 
back injuries.  His impression was that the veteran had a 
post-traumatic lumbosacral sprain and myofascial syndrome 
with referred pain into his left leg; rule out L4 
radiculopathy and facet syndrome.  Dr. R.J. also noted that 
the veteran had disc bulging at L3-4 and L4-5.    

In February 1990, the veteran sought treatment from Dr. 
J.W.D.  The veteran gave a history of May 1989 injury 
sustained while dismantling some scaffolding at work.  Upon 
examination, Dr. J.W.D. assessed the veteran with recurring 
sciatica in the left lower extremity.  

In July 1990, Dr. M.E.H. submitted a correspondence to the 
Texas Rehabilitation Commission in which he states that the 
veteran "has undergone extensive treatment at my clinic for 
occupationally related injuries to his back." 

Dr. S.J.V. conducted an x-ray examination in August 1990 and 
again noted slight diffuse bulging of the discs at the 3-4 
and 4-5 levels.  

The veteran also submitted a Statement in Support of his 
Claim  (VA Form 21-4138) in August 1990, in which he 
complains of low back pain as a result of an injury he 
sustained at work while dismantling some scaffolding.  He 
fails to make any mention of any injury or trauma sustained 
during service.  

An RO administrative decision in April 1991 determined that 
the veteran's period of duty from May 27, 1973 to October 9, 
1975 was other than honorable and, consequently, a bar to 
payment of VA benefits was placed on disabilities incurred 
during that period of service.  See 38 U.S.C.A. §§ 101, 5303 
(West 2002); 38 C.F.R. §§ 3.12, 3.13 (2004).   

The veteran underwent a VA examination in May 1991.  Once 
again, he reported that he was employed as a truck driver, 
and that on May 23, 1989, he injured his back while loading 
some scaffolding.  He also reported having settled his claim 
against his employer's insurance company and was given two 
and a half years of medical benefits.  The clinician noted no 
hernia upon examination and he diagnosed the veteran with a 
chronic lumbar strain.  

In May 1991, the RO granted service connection for a right 
inguinal hernia (deemed noncompensable) and denied service 
connection for a low back disorder.  

In August 1991, the veteran filed a claim for an increased 
rating for his right inguinal hernia.  In September 1991, he 
completed a Report of Medical Examination for disability 
evaluation.  In it, he reported that he "received right 
inguinal hernia from loading 2 1/2 ton truck in Germany 
(1975)."  The veteran also underwent another MRI in 
September 1991.  Dr. V.S. reported that there has been no 
significant change in the appearance of the MRI evaluation of 
the lumbar spine since the previous study.  

In February 1992, Dr. W.J.H. summarized his feelings about 
the veteran's right groin pain.  He did not find any evidence 
of a recurrent hernia and he did not think that surgery would 
help the veteran.  He stated that it was difficult to 
determine if the veteran had any nerve injury, but noted that 
it is possible after hernia surgery.  He surmised that the 
veteran had some swelling of the cord to the testicle that 
may be placing pressure on a nerve.  

The RO issued an April 1992 RO rating decision in which it 
increased the veteran's right inguinal hernia rating from 0% 
to 10% effective August 9, 1990.  

In August 1993, the veteran underwent another MRI conducted 
by Dr. S.J.V.  In addition to the slight disc bulging at the 
3-4 level and 4-5 level, Dr. S.J.V. noted minimal 
spondylosis; minor degenerative facet disease; and a 
Schmorl's node in the superior L5 vertebral end plate.  He 
stated that the Schmorl's node is probably related to 
childhood or adolescent trauma.  

The veteran submitted a June 1998 Statement in Support of 
Claim (VA Form 21-4138) in which he noted Dr. S.J.V.'s 
opinion that his Schmorl's node was related to trauma 
sustained during adolescence or childhood.  He then stated 
his belief that his degenerative disc disease is related to 
lifting that he did while in service.  This is the first 
mention of any relationship between his back disorder and 
service.  

The veteran was seen again by Dr. J.W.D. in August 1998 for 
further follow up of his back problems, in light of Dr. 
S.J.V.'s opinion regarding the etiology of the veteran's 
Schmorl's node.  Dr. J.W.D. stated that "no definitive 
statement can be made as far as [the Schmorl's node's] 
relationship to trauma, and certainly no statement can be 
made in regard to stating that it more likely occurred at any 
particular time in his life.  Thus, I cannot make any 
statement to suggest that this is the result of trauma that 
occurred while he was in the military."  

In July 1998, the RO notified the veteran of its proposal to 
sever service connection for a right inguinal hernia.  The 
veteran was provided 60 days to submit evidence pursuant to 
38 C.F.R. § 3.105.

In a December 1998 decision, the RO severed service 
connection for a right inguinal hernia.

In January 2003, the veteran submitted a correspondence from 
his chiropractor, Dr. M.E.H., that states that the veteran's 
Schmorl's node was caused by some kind of significant force 
being applied to the body, particularly the lower back, most 
likely during adolescence or childhood.  He went on to state 
that the veteran reported no such trauma until he was sent to 
Vietnam, where he suffered an inguinal hernia while 
performing "some sort of physically demanding task."  He 
acknowledged that there is no normal association between an 
abdominal inguinal hernia, but that "it is very possible, in 
my opinion, that the force or trauma that was sufficient to 
cause the inguinal hernia might well have produced the injury 
to the L5 vertebra and thus the resulting Schmorl's node as 
well.  This would not have been found or discovered unless 
either a regular lumbar X-ray or a CT scan (which I am not 
sure was in use at the time of his discharge) was obtained."  

The veteran also submitted a January 2003 statement from his 
ex-wife in which she stated that while she was engaged to the 
veteran in January 1973, she examined his swollen testicles 
and he informed her of the pain he experienced upon standing, 
lifting, and excessive walking.  She stated that she 
encouraged him to see the doctor.  He agreed and she 
accompanied him.  The doctor told them that he had a right 
inguinal hernia, probably due to trauma or heavy lifting.    

Low Back Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran contends that his low back disorder is the result 
of trauma sustained during service.  He contends that this 
same trauma caused his right inguinal hernia.  

The Board acknowledges that the veteran has a current 
diagnosis of degenerative disc disease of the lumbar spine.  
However, the Board notes that the veteran's service medical 
records contain no indication of any symptoms attributed to a 
low back disorder.  Furthermore, there is no record of any 
trauma sustained during service.  

The veteran underwent a complete separation examination in 
September 1975.  Examination of the spine was normal.  
Furthermore, the veteran denied having any recurrent back 
pain or arthritis when he completed a report of medical 
history.  

The first post-service evidence of a back disorder are June 
1989 MRIs taken by Dr. S.J.V.  When the veteran was examined 
by Dr. R.J. in August 1989, he reported a work-related injury 
sustained when he was loading some building materials that 
weighed approximately 50-75 pounds.  When Dr. R.J. questioned 
the veteran regarding his past history, the veteran 
specifically denied any prior back injuries, or metabolic 
bone disease predisposing him to back injuries.  

When the veteran sought treatment from Dr. J.W.D. in February 
1990, he once again gave a history of May 1989 work related 
injury.  In July 1990, Dr. M.E.H. stated that he treated the 
veteran for "occupationally related injuries to his back."  
In the veteran's August 1990 Statement in Support of his 
Claim he cites the work-related injury.  At the veteran's May 
1991 VA examination, he attributes his back disorder to a 
work injury, and even notes that he settled his claim against 
his employer's insurance company and was given two and a half 
years of medical benefits.  

The Board finds that despite extensive treatment for a back 
condition with numerous different VA and private physicians, 
the veteran failed to attribute his back disorder to service 
until June 1998 (25 years after his last period of honorable 
service).  He failed to mention any trauma sustained during 
service.  Furthermore, when the veteran settled the case 
against his employer's insurance company, any prior back 
injuries would have been revealed during the adjudication 
process.  As noted above, when questioned by Dr. R.J. in June 
1989, he specifically denied any prior back injuries.  

Furthermore, Dr. J.W.D. opined in August 1998 that "no 
definitive statement can be made as far as [the Schmorl's 
node's] relationship to trauma, and certainly no statement 
can be made in regard to stating that it more likely occurred 
at any particular time in his life.  Thus, I cannot make any 
statement to suggest that this is the result of trauma that 
occurred while he was in the military."  

The Board has considered Dr. S.J.V.'s opinion that the 
veteran's Schmorl's node was related to trauma sustained 
during adolescence or childhood.  This, however, does not 
constitute an opinion regarding the likelihood that the 
veteran sustained an injury in recognized service.  

The Board also acknowledges Dr. M.E.H.'s January 2003 opinion 
that the veteran's Schmorl's node was caused by some kind of 
significant force being applied to the body, particularly the 
lower back, most likely during adolescence or childhood.  He 
went on to state that the veteran reported no such trauma 
until he was sent to Vietnam, where he suffered an inguinal 
hernia while performing "some sort of physically demanding 
task" and that "it is very possible, in my opinion, that 
the force or trauma that was sufficient to cause the inguinal 
hernia might well have produced the injury to the L-5 
vertebra and thus the resulting Schmorl's node as well."  As 
will be discussed in the analysis of the right inguinal 
hernia claim, the injury that caused this latter disability 
was clearly sustained during the veteran's second period of 
duty that has been determined to be under other than 
honorable conditions, which is a bar to payment of VA 
benefits based on that period of service.  See 38 U.S.C.A. §§ 
101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2004).  
Moreover, it is quite apparent that Dr. M.E.H. has based his 
opinion on a history of an in-service injury obtained from 
the veteran.  The opinion is not based on a record of 
anything that happened while the veteran was in active 
service; it is, in fact, based on a history that the veteran 
denied until June 1998.  Moreover, the veteran still has not 
provided an account of what sort of physically demanding task 
he was performing nor when it occurred.  Finally, Dr. 
M.E.H.'s opinion contradicts his July 1990 correspondence in 
which he states that he was treating the veteran for 
"occupationally related injuries to his back" and, as noted 
above, there is ample evidence of a post-service, work-
related back injury. 

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  

In this case, the veteran's service medical records show no 
complaints of back pain; nor any complaints of trauma 
sustained to his back.  There is no evidence of a diagnosis 
of a low back disability during service or of any kind of 
treatment.  The separation examination of the veteran's spine 
was completely normal and he denied a history of recurrent 
back pain or arthritis.    

Dr. M.E.H. did not have access to the veteran's claims file 
and service medical records, to include the report of a 
separation examination.  Instead, he relied solely on the 
history provided by the veteran.  As noted above, this was a 
history that the veteran denied on one occasion, and failed 
to report for 25 years after service.  The history is also 
incomplete in that the veteran still has not explained the 
source of the trauma allegedly sustained to his back, other 
than noting that he was engaged in "some sort of physically 
demanding task"; nor the time and place at which he 
sustained the alleged trauma.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  As far as any back injury that may have occurred 
at the time of the injury that resulted in the right inguinal 
hernia, as noted above, any residuals of an injury sustained 
during a period of duty that is under other than honorable 
conditions cannot be compensated under the applicable law and 
regulations.  See 38 U.S.C.A. §§ 101, 5303 (West 2002); 38 
C.F.R. §§ 3.12, 3.13 (2004).   

As the preponderance of the evidence is against the claim for 
service connection for a low back disorder, to include 
degenerative disc disease of the lumbosacral spine, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Right inguinal hernia

As to the second issue on appeal, the question is not whether 
service connection should be granted, but whether the RO's 
severance of service connection in December 1998 was proper.  
Under applicable criteria, once service connection has been 
granted, see 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2004), it can be severed only upon the 
Secretary's showing that the final rating decision granting 
service connection was "clearly and unmistakably erroneous," 
and only after certain procedural safeguards have been met.  
38 C.F.R. § 3.105(d) (2003); see also Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 
(1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.  Clear and 
unmistakable (CUE) is defined as a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

However, it has been held that although the same standards 
apply in a determination of CUE in a final decision under 
section 3.105(a) and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.  The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states "[a] change in diagnosis may be accepted 
as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection. The Court further 
reasoned that if the Court were to conclude that a service 
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record.

The Board notes that in May 1991, the record consisted of the 
veteran's September 1975 separation examination, an April 
1991 Administrative Decision that ruled that the period of 
service from May 27, 1973 to October 9, 1975 was to be 
considered other than honorable; and a May 1991 VA 
examination.  

The veteran's separation examination clearly reflects that 
the veteran had sustained a right inguinal hernia. While it 
does not specify when the injury occurred, it was not noted 
during the veteran's first period of recognized active duty.  
Instead, it was only recorded upon the veteran's separation 
from his second period of duty; a period of duty that was 
determined to be under other than honorable conditions by an 
RO administrative decision in April 1991, a month before the 
May 1991 RO decision in question that granted service 
connection for the inguinal hernia.  After undergoing surgery 
to repair the inguinal hernia, there was no further evidence 
of it before the RO.  To the contrary, the clinician who 
conducted the veteran's May 1991 VA examination indicated 
that the veteran did not have a hernia at that time.  Thus, 
it is apparent that the veteran did not have a current 
disability at the time that the RO granted service 
connection.  In any event, it is clear from the service 
medical records that the injury that resulted in the right 
inguinal hernia occurred during the period of duty deemed by 
an RO administrative decision in April 1991 to be under other 
than honorable conditions, before the RO decision granting 
service connection.  As a matter of law, the character of the 
discharge of the veteran's second period of duty is a bar to 
payment of VA benefits for any residuals of an injury 
sustained during that period of service.  38 U.S.C.A. §§ 101, 
5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2004); see also, 
e.g., Sabonis v. Brown, 6 Vet. App. 426 (1994).   

The Board notes that since May 1991, the RO has obtained the 
veteran's complete service medical records, which confirm 
that the veteran's right inguinal hernia was incurred during 
the second period of duty, which resulted in a discharge 
status that is considered a bar to the receipt of VA 
benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. 
§ 3.12 (2004).  A determination of CUE is limited to the 
evidence on file at the time of the decision being 
challenged.  Though their unavailability prevented the RO 
from considering them, the records that were on file showed 
that a right inguinal hernia was not apparent until the 
veteran's separation examination from his other than 
honorable service; the service medical records relating to 
his initial period of recognized active duty are devoid of 
any findings suggesting an inguinal hernia.   

It is also pertinent to note that, in Cook v. Principi, 318 
F. 3d 1334 (Fed. Cir. 2002), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) held 
that a breach of a duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final.  In Cook, the Federal Circuit Court overruled 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent 
that that decision held that the existence of "grave 
procedural error" (in that case, not obtaining complete 
service medical records) rendered a VA decision non-final. 
Also in Cook, the Federal Circuit Court, citing Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994) noted that a CUE claim is 
an attack on a prior judgment that asserts an incorrect 
application of law or fact, and that an incomplete record, 
factually correct in all other respects, is not CUE. 

The additional service medical records received after the May 
1991 RO decision in question confirm that the veteran's right 
inguinal hernia was incurred during the second period of 
other than honorable duty.  These records reveal that the 
veteran first showed complaints of right testicular pain in 
March 1974.  The pain was originally attributed to 
epididymitis.  Subsequent treatment notes show testicular 
pain in May 1975; and an August 1975 diagnosis of a hernia of 
eight months duration (meaning that the hernia first 
manifested itself in approximately December 1974).  As to the 
undated note indicating groin pain in the right inguinal 
area, the note is listed at the bottom of the page, 
underneath an April 1974 note.  This is a clear indication 
that the note was written sometime after April 1974.  Thus, 
the service medical records all indicate that all of the 
veteran's complaints regarding right testicular pain and 
subsequent hernia fall within the time period of service that 
is considered other than honorable.  These documents were in 
existence at the time of the May 1991 decision; they simply 
were not before the adjudicator.  

By contrast, the January 2003 statement from the veteran's 
ex-wife (indicating that she examined the veteran's swollen 
testicles in January 1973) was not in existence at the time 
of the May 1991 RO decision.     

The Board finds that there were facts in existence in May 
1991 that were not before the adjudicator which would have 
manifestly changed the outcome at the time the RO decision 
was made.  Furthermore, even in the absence of such evidence, 
the RO committed clear and unmistakable error by granting 
service connection for a right inguinal hernia inasmuch as it 
was only noted during his second period of duty and the 
character of discharge from that second period of duty, which 
was undebatably the period of duty wherein the veteran 
sustained the right inguinal hernia, is a bar to payment of 
VA benefits.  Therefore, CUE having been found in the May 
1991 RO decision to grant service connection; the veteran's 
claim for restoration of service connection must be denied.  


ORDER

Service connection for a low back disorder, to include 
degenerative disc disease of the lumbosacral spine, is 
denied.

Restoration of service connection for a right inguinal hernia 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


